Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1, 2, 5, 9, and 10, applicant argues the claims as amended have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant has amended the claims to remove the limitations in question and add an implementation by a processor for the functions. Applicant’s remarks and amendments have been fully considered, and are found convincing. The claim interpretation with regards to claim(s) 1, 2, 5, 9, and 10 is withdrawn.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-10, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant argues the prior art of record does not teach the tissue is discriminated in the low-brightness region in accordance with the shape discriminated in the shape discriminated processing.  Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
< Remainder of Page Left Intentionally Blank >	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2014/117955 A2] in view of D2 [US 2005/0267366 A1] further in view of D4 [US 2016/0104292 A1].
Claim 1: A processor device comprising:
a processor, configured to:
acquire images in a plurality of bands obtained by imaging an observation target including at least one tissue; [D1, [0037]] D1 teaches the electronic imaging unit comprising a color video camera or any color sensitive sensor to record images with respect to the red, green, blue spectral range.

perform specific calculation processing on the basis of the images in the plurality of bands to obtain a calculated image; [D1, [0102]] D1 teaches the series of images are captured and then processed in order to subtract artifacts and discriminate shape information. 

discriminate the tissue on the basis of a brightness value of at least one image of band among the images in the plurality of bands and the calculated image; and [D1, [0156]] D1 teaches the generation of the image data in which the logic unit may discriminate image pixel areas that change their brightness values above a certain threshold.

wherein the tissue is discriminated among candidates of the tissue included in at least one of the high-brightness region or the low-brightness region in accordance with contents of the calculated image, [D1, [0156]] D1 teaches the generation of the image data in which the logic unit may discriminate image pixel areas that change their brightness values above a certain threshold.

wherein the specific calculation processing is shape discrimination processing for discriminating a shape of the tissue, and the calculated image is an image subjected to the shape discrimination processing, and [D1, [0102]] D1 teaches the series of images are captured and then processed in order to subtract artifacts and discriminate shape information.

D1 teaches the image acquisition unit, the specific calculation processing unit, and the tissue discrimination unit, however, the prior art of record does not teach the discrimination unit and further characteristic of the tissue discrimination unit. The claim limitations are taught as follows:

discriminate a high-brightness region where the brightness value is equal to or more than a specific threshold value, and a low-brightness region where the brightness value is less than the specific threshold value, [D2, [0034]] D2 teaches the high brightness and low brightness value which is determined with relation to a threshold value and the high level when the brightness data is great or equal to and the low level when below.

D1 in view of D2 teaches the image acquisition unit, the specific calculation processing unit, and the tissue discrimination unit and the brightness discrimination unit, however, the prior art of record does not teach the characteristic of the tissue discrimination unit. The claim limitations are taught as follows:

wherein the tissue is discriminated in the low-brightness region in accordance with the shape discriminated in the shape discriminated processing. [D4, Claim 5 and [0021]] D4 teaches the identification of a segment based upon multiple characteristics. These characteristics include the local brightness information and the shape information with respect to the tissue.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein image data is acquired, tissue information is analyzed, with the teachings of D2, wherein the analyzed tissue information is that of a high and low brightness with respect to a threshold, with the teachings of D4 wherein the discriminated tissue information is done in accordance to the lower brightness and shape information. It is noted D2 teaches the low brightness value which is determined with relation to a threshold value and this information previously determined can be utilized in the methods of D4 in order to identify the segment of the tissue information of importance.  One skilled in the art would have been motivated to modify D1, in view of D2, in view of D4 in this manner in order to utilize the certain settings and characteristics of the system in analyzation of the acquired image data as each of the elements combined is merely a configuration of the system. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The processor device according to claim 1, wherein the specific calculation processing is difference processing for combining the images in the plurality of bands to calculate a difference between the images in the plurality of bands, and the calculated image is an image subjected to the difference processing, and wherein the tissue is discriminated in the low-Claim 2 is rejected for similar reasons as to those described in claim 1 as D1, see [0055], and teaches the difference calculation being completed with respect to the acquired images. The combination would allow for the simple substitution of D1 to conduct the discrimination of the tissue based upon the difference calculation.

Claim 3: The processor device according to claim 1, wherein the tissue is a capillary, a crypt opening, an intervening part, a marginal crypt epithelium, an intra-epithelial papillary capillary loop (IPCL), or a dendritic blood vessel. [D1, [0037]] D1 teaches the blood vessels in the ear drum is analyzed. This is the capillary.

Claim 4: The processor device according to claim 2, wherein the tissue is a capillary, a crypt opening, an intervening part, a marginal crypt epithelium, an intra-epithelial papillary capillary loop (IPCL), or a dendritic blood vessel. [D1, [0037]] D1 teaches the blood vessels in the ear drum is analyzed. This is the capillary.

Claim 5: Claim 5 is rejected for similar reasons as to those described in claim 1. 

Claim 6: The endoscope system according to claim 5, wherein a specific tissue among the tissues is displayed in an enhanced manner on the individual-tissue image. [D3, Claim 4] D3 teaches the representation of feature information of the tissue regions. The representation includes brightness, color, texture, location, and shape. This is considered an enhanced manner. [D1, [0152]] D1 teaches the display for displaying the output.

Claim 7: The endoscope system according to claim 5, wherein the individual-tissue image is displayed in different colors for each tissue. [D3, Claim 4] D3 teaches the representation of feature information of the tissue regions. The representation includes brightness, color, texture, location, and shape. This is considered an enhanced manner. [D1, [0152]] D1 teaches the display for displaying the output.

Claim 8: The endoscope system according to claim 7, wherein a plurality of tissues are respectively displayed in a switched manner in accordance with specific display timings on the individual-tissue image. [D1, [0035]] D1 teaches the during capture of at least one image or within a time period between capture of a first image and capture of a second image, the intensity of illumination is varied within a specific first range, e.g. in case an image of an inner lateral surface of the ear canal is captured, or the intensity of illumination is varied within a specific second range, e.g. in case an image of the eardrum is captured, the first range being different from the second range. [D1, [0152]] D1 teaches the display for displaying the output.

Claim 9: Claim 9 is rejected for similar reasons as to those described in claim 1.

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1.

Claim 11: The processor device according to claim 1, wherein the specific calculation processing is ratio calculation processing for combining the images in the plurality of bands to Claim 11 is rejected for similar reasons as to those described in claim 1, wherein the data with regards to the images is acquired and a region of interest is determined dependent upon the brightness information. Further, [D2, [0054-0057]] D2 teaches the ratio calculation taking places by use of a ratio calculation equation. The ratio is calculated with respect to the tissue and region of interest. Further, the prior art teaches the determination of the region of interest dependent upon the ratio.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661